Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 4/8/2021.  Applicant’s arguments have been considered.  Claims 1, 2, 4, 6-10, 12-16, 19-22 are finally rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 6-10, 12-16, 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
	In claims 1, 16, the limitation “20% to 40% by volume fluorothylene carbonate, based on the total volume of the solvent solution” is not supported by the disclosure as originally filed (emphasis added).  Applicant relies on the PGPUB paragraph [0019] and Examples for support.  However, PGPUB paragraph [0019] and Examples do not support the amendment as claimed.

	Applicant is required to cancel the new matter in reply to this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 8, 10, 16, 20, 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yano (US 2012/0301784) in view of Zhamu (US 2010/0143798).  
Yano discloses an electrochemical cell, comprising:
a negative electrode,
a positive electrode comprising lithium; and
an ionically conductive electrolyte in which the negative and positive electrodes are immersed, the electrolyte comprising a solvent, 

Regarding claim 2, the negative electrode further comprises graphite [0051].
Regarding claim 7, the salt is selected from the group consisting of LiPF6, LIBOB, LiBF4, LiAsFe, LiSbF6, LiClO4, LiO2, LiAlCl4, LiGaCl4, LiC (SO2CF3) 3, LiN (SO2CF3) 2, LiSCN, LiO3SCF3, LiC6FSO3, LiO2CCF3, LiSO6F, LiB(CeH5)4, LiCF3SO3, and mixtures thereof.
Regarding claim 8, a molarity of the salt in the solvent solution ranges from about 0.1 to about 1.5 [0060].
Regarding claim 16, an electrolyte for a lithium ion electrochemical cell, the electrolyte comprising:
a solvent solution;
a salt comprising alkali metal; and
an electrolyte additive configured to stabilize a solid electrolyte interphase layer that forms on a surface of a negative electrode of the electrochemical cell.
Regarding claim 20, the salt is selected from the group consisting of LiPF6, LIBOB, LiBF4,
LiAsF6, LiSbF6, LiClO4, LiO2, LiAlCl4, LiGaCl4, LiC (SO2CF3) 3,
LiN (SO2CF3) 2, LiSCN, LiO3SCF3, LiC6FSO3, LiO2CCF3, LiSO6F, LiB(C6H5)4, LiCF3SO3, and mixtures thereof.
Regarding claim 21, a molarity of the salt in the solvent solution ranges from about 0.1 to about 1.5.

	It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
	Applicant’s claimed range is found obvious in light of Yano, absent criticality of the claimed range.
Regarding claim 1, Yano does not disclose a negative electrode comprising a first component comprising graphene, graphene oxide, reduced graphene oxide, or a combination thereof, and a second component different than the first component.  Zhamu teaches a nanoparticle having nano graphene platelets with Si active material.  The composition provides high anode capacity and good cycling stability.  See Abstract.  
Regarding claim 10, the second component is selected from the group consisting of silicon, silicon oxide, tin, tin oxide, antimony, aluminum, silver, germanium, gallium, 
Regarding claim 14, the negative electrode comprises from about 15 weight percent to about 85 weight percent of the first component, based on the total weight of the negative electrode; and the negative electrode comprises from about 15 weight percent to about 85 weight percent of the second component, based on the total weight of the negative electrode, Zhamu teaches 22% graphene plates, 45% Si nanowires [0095].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the nanoparticle of Zhamu in the battery of Yano, as taught by Zhamu, for the benefit of having a battery with good capacity and cycling stability.
Regarding claims 1, 16, wherein the electrolyte additive effects a capacity retention of about 65% to about 70%, after 50 charge/discharge cycles at 0.5C, it is met by Yano modified by Zhamu.  

Claims 4-6, 18, 19, 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yano (US 2012/0301784) in view of Zhamu (US 2010/0143798) as applied to claim 1, in view of An (US 2014/0335406).  
Regarding claim 4, 22, Yano modified by Zhamu do not teach the additive comprises triethyl phosphate (TEP).  Regarding claim 5, 18, 19, Yano modified by Zhamu does not disclose the electrolyte additive is selected from the group consisting of propene sultone (PS), ethylene sulfite (ES), tetravinyl methylsilane (TVMS), LiBF2, trimethyl phosphate (TMP), triethyl phosphate (TEP), and lithium 
Regarding claim 6, 19, the electrolyte additive comprises from about 1 wt% to about 10 wt% of the electrolyte, based on the total weight of the electrolyte, An teaches amounts of 0.1-15 wt% [0029].
It would have been obvious to an ordinary skilled in the art at the time the invention was made to add triethyl phosphate, as taught by An, for the benefit of reducing the flammability of the battery of Yano.


Claims 9, 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yano (US 2012/0301784) in view of Zhamu (US 2010/0143798) to claim 1, further in view of Gan (A facile synthesis of graphite/silicon/graphene spherical composite anode for lithium-ion batteries, Electrochimica Acta, 104 (2013) 117-123).
Regarding claim 9, Yano modified by Zhamu discloses a silicon-graphene composite, but does not disclose the negative electrode comprises particles comprising the second component encapsulated by the first component.  Gan teaches a graphite/silicon-graphene oxide composite wherein the silicon and graphite are enwrapped by graphene sheets (pg 119).  The good resiliency of graphene absorbs the huge volume changes of silicon to maintain the structure stability during charge-discharge cycles (pg 121).  
It would have been obvious to an ordinary skilled in the art at the time the invention was made to use the graphite/silicon-graphene oxide composite of Gan 
Regarding claim 9, the negative electrode has an average particle size that ranges from about 0.5 um to about 10 um, it appears that the particles of Gan are in the order of several microns.  Refer to fig 5d.
Regarding claim 12, the second component has an average particle size that ranges from about 30 nm to about 500 nm.  Gan teaches nano-Si with particle size ~ 30 nm (pg 118).  It is noted that the particle size of Gan is similar to the Applicants’ that an ordinary artisan would have found it obvious, absent criticality of the claimed range.


Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yano (US 2012/0301784) in view of Zhamu (US 2010/0143798) as applied to claim 1 or 10, in view of Gan (A facile synthesis of graphite/silicon/graphene spherical composite anode for lithium-ion batteries, Electrochimica Acta, 104 (2013) 117-123) and An (US 2014/0335406).
Regarding claim 13, Yano modified by Zhamu discloses a silicon-graphene composite, but does not disclose the second component comprises silicon particles encapsulated by the first component.  Gan teaches a graphite/silicon-graphene oxide composite wherein the silicon and graphite are enwrapped by graphene sheets (pg 119).  The good resiliency of graphene absorbs the huge volume changes of silicon to maintain the structure stability during charge-discharge cycles (pg 121).  It would have been obvious to an ordinary skilled in the art at the time the invention was made to use 
Regarding claim 13, Yano modified by Zhamu and Gan do not teach the additive comprises triethyl phosphate (TEP).  An teaches a flame retardant being a triethyl phosphate [0028].  It would have been obvious to an ordinary skilled in the art at the time the invention was made to add triethyl phosphate, as taught by An, for the benefit of reducing the flammability of the battery of Yano and Gan.

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yano (US 2012/0301784) in view of Zhamu (US 2010/0143798) in view of as applied to claim 1 or 10, in view of Inagaki (US 6686090).
Regarding claim 15, the negative electrode comprises from about 0.01 weight percent to about 5 weight percent of a non-active carbon material, based on the total weight of the negative electrode, Inagaki teaches of forming a negative electrode with a graphite conductive agent in an amount from 0 to 25 wt% (Inagaki’s claim 11).
It would have been obvious to an ordinary skilled in the art at the time the invention was made to add a graphite conductive agent, as taught by Inagaki, depending on the desired conductivity of the negative electrode.  
	Inagaki clearly teaches that the conductive graphite is a result effective variable.  It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 2144.05.

Response to Arguments
Applicant’s arguments filed 4/8/2021 are addressed:

The Applicant respectfully submits that the Examiner failed to consider that the nonaqueous electrolyte of Yano also comprises “1 mass % of propane sultone and 1 mass % of vinylene carbonate”, which, in addition to LiPF6 salt at a concentration of 1.2 mol/L, are dissolved in this mixed solvent nonaqueous electrolyte (PARA[0074]). Furthermore, the Applicant respectfully submits that the Examiner failed to consider that all of the Examples of Yano, that is, Examples 1 through Example 11, which includes the Comparative Example 1 of Table 1, comprise a nonaqueous electrolyte comprising “1 mass % of propane sultone and 1 mass % of vinylene carbonate” in addition to LiPF6 salt at a concentration of 1.2 mol/L dissolved in the nonaqueous electrolyte. More importantly, the Applicant respectfully submits that the 1 mass % of propane sultone and the 1 mass % vinylene carbonate effectively change the properties of the EC:DEC:DEC solvent solution of Yano’s nonaqueous electrolyte, making the properties of the nonaqueous electrolyte of Yano different and distinct from the properties of the novel electrolyte of the present application.
In response, the Examiner notes that the claims do not exclude the presence of Yano’s “1 mass % of propane sultone and 1 mass % of vinylene carbonate”.  The Applicant has not demonstrated how the properties of Yano’s electrolyte is different and istnct from the properties of the novel electrolyte of the present invention.


It is noted that even though Yano provides this understanding in the specification, Yano still uses graphite as the negative electrode in all the Examples, including the Comparative Examples and Example 11 of paragraph [0085] cited by the Examiner in support of the claim 1 and 16 rejections. The Applicant therefore respectfully submits that, not only does Yano fail to teach any electrolyte of the present application, but Yano also fails to teach an electrochemical cell of the present application, as the present application teaches and claims an electrochemical cell with a graphene-based negative electrode, and not a graphite negative electrode, a positive electrode that is not coated with a polyvalent organic metal salt as is taught by Yano, and an electrolyte additive which is not propane sultone and vinylene carbonate as taught by Yano, and which effects a capacity retention of about 65% to about 70%, after 50 charge/discharge cycles at 0.5C instead of relative discharge capacity over 20 cycle.
The Applicant, therefore, submits that, unlike the electrolytes of the present application, Yano is required to use the additive combination of propane sultone and vinylene carbonate to prevent reaction and degradation of Yano’s graphite negative electrode due to reaction of the carbonates and PFs“ of the lithium salt of the Yano electrolytes with the graphite of the electrode. The Applicant also therefore submits that since Yano’s electrolyte suppresses solubility of the polyvalent organic metal salt coating of the positive electrode in addition to suppressing reaction of the graphite negative electrode with the PFs“ of Yano’s electrolyte salt, one skilled in the art would have not been motivated to modify Yano by Zhamu. Furthermore, it would not have even been obvious to one skilled in the art to modify Yano by Zhamu, as one skilled in the art would not even thought that an electrolyte having an additive and a solvent that suppresses the solubility of a polyvalent organic metal salt that coats an electrode could even effect a capacity retention of about 65% to about 70%, after 50 charge/discharge cycles at 0.5C as alleged by the Examiner.
In response, it is noted that Yano’s graphite negative electrode is graphene-based negative electrode.  The instant claims do not require an exclusion of a coating with a polyvalent organic metal of Yano.  The instant claims do not require an exclusion of an electrolyte additive of propane sultone and vinylene carbonate, as taught by Yano.


Further regarding the FEC component of Yano’s mixed solvent, the Applicant refers the Examiner back to paragraph [0057] provided verbatim in part above. The Applicant submits that paragraph [0085] of Yano uses FEC in the mixed solvent of Example 11 in conjunction with the 1 mass % of propane sultone and the 1 mass % vinylene carbonate additives for two reasons: (1) to further suppress the reaction of the graphite negative electrode and the PFs“ of the lithium salt of the Yano electrolytes, as it is also well known to one skilled in the art that FEC also works cooperatively with the propane sultone and vinylene carbonate additives even more beneficially than just the propane sultone and vinylene carbonate additives in suppressing unfavorable reaction and gas evolution from the graphite negative electrode; and (2) to further reduce the solubility of the polyvalent organic metal salt coating in Yano’s electrolyte in order to improve the stability of the positive electrode, as disclosed in paragraph [0058]: “When the fluorinated solvent is used in combination with the polyvalent organic salt according to the present invention, the fluorinated solvent reduces the solubility of the polyvalent organic metal salt and improves the stability of the coating, so that the charge/discharge cycle characteristics can be improved more favorably”. Hence, the FEC content of Yano affects the graphite negative electrode and augments the positive electrode polyvalent organic metal salt coating so that the charge/discharge cycle characteristics of the secondary battery of Yano can be improved, but is not shown to augment the charge/discharge cycle characteristics of an electrochemical cell without the benefit of the polyvalent organic metal salt coating on the positive electrode.
In response, the Examiner notes that the instant claim language does not require the exclusion of metal salt coating on the positive electrode.

It is noted that Yano neither teaches LiBOB salt nor the additives shown in Table IV above. The electrolyte of Table IV with only LiPF6 salt, which is the electrolyte salt of the exemplar electrolytes of Yano, is in fact the control electrolyte for comparing the performance of the electrochemical cell claimed by the present application. As such, the Applicant submits that, regardless of Yano’s one and only exemplar EC:DEC:FEC volume ratio (2:2:3), or the fact that that ratio can be multiplied by 2.5, Yano does not teach any EC:DEC:FEC based electrolyte formulations having additive options that are not propane sultone and vinylene carbonate and that actually increase cycle life without having to coat an electrode with a less soluble polyvalent organic metal salt than the LiPF6 electrolyte salt Yano uses.



The Table above shows a head-to-head comparison of the Yano’s and the present application’s electrochemical cells. The electrochemical cells differ in electrolyte EC:DEC:FEC solvent component volume ratios, positive electrode components, negative electrode components, electrolyte salt components, and electrolytes additive components. Notably, the capacity retention of the electrochemical cell of the present application increased by 58% when cycled (49 cycles) to 70% of its original capacity and the relative capacity of Yano’s electrochemical cell increased 51% after 20 cycles. The charge/discharge results of the present application are distinct and different from the charge/discharge results of Yano because the electrolyte of the present application is distinct and different from Yano’s electrolyte and the electrochemical cell design of the present application is distinct and different from the electrochemical design of Yano. Furthermore, Yano uses an electrolyte formulation to prevent degradation of a specialty salt coating formed on a positive electrode paired with a graphite negative electrode that is susceptible to reaction with the salt of the electrolyte in the electrochemical cell having high voltage in order to effect higher energy from said high voltage electrochemical cell (defined in PARA [0014] of Yano as 4.3V, preferably 4.4V, more preferably 4.5V, most preferably 5V or higher), while the present application invented a novel electrolyte for a standard rate electrochemical cell (less than 4.3V) that 
In response, Applicant has made mere allegations, but have not compared Yano’s battery with the Applicant’s to show the capacity retention after 50 charge/discharge cycles at 0.5 C.
	Applicant’s claimed range is found obvious in light of Yano, absent criticality of the claimed range.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724